DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 4, 7, 8, 10, 12, 15, 16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/9/2019 and 3/7/2020 were filed with or after the mailing date of the application on 9/9/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 9, 11, 13, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US Patent Pub # 2018/0130210).
As to claim 1, Hall (Figs. 2 and 4-6) discloses a method for image processing, wherein a first cached image is acquired by capturing a current scene through an imaging apparatus of an electronic device (device 100); and the image processing method comprises:
acquiring depth information (sparse inaccurate depth map) of the current scene (point of interest X) (Para 37, 49, and 50); and
acquiring a foreground portion (region A) of the first cached image (first image) based on the depth information (sparse inaccurate depth map) (Para 49 and 50). 
As to claim 3, Hall teaches wherein acquiring the depth information (sparse inaccurate depth map) comprises: acquiring a second cached image (second image) of 
As to claim 5, Hall teaches wherein the imaging apparatus comprises one camera (camera unit 102) (Para 38), and the image processing method comprises: controlling the camera (102) to capture the current scene at a first position (image L) to acquire the first cached image (first image), controlling the camera (102) to move from the first position (image L) to a second position (image R) along a direction perpendicular to an axial direction of the camera (102), and controlling the camera (102) to capture the current scene (point of interest X) at the second position (image R) to acquire the second cached image (second image) (Para 45). 
As to claim 6, Hall teaches wherein the electronic device (100) comprises a motion sensor (motion sensor SPU 118), and controlling the camera (102) to move from the first position (image L) to the second position (image R) along the direction perpendicular to the axial direction of the camera (102), and controlling the camera (102) to capture the current scene at the second position (image R) to acquire the second cached image, comprises: determining, based on detection data of the motion sensor (118), whether the camera (102) moves from the first position (image L) to the second position (image R) along the direction perpendicular to the axial direction of the camera (102); controlling the camera (102) to capture the second cached image when the camera (102) moves from the first position (image L) to the second position (image R) along the direction perpendicular to the axial direction of the camera (102); and 
As to claims 9 and 17, these claims differ from claim 1 only in that the claim 1 is a method for image processing claim whereas claims 9 and 17 are an electronic device and a non-transitory computer readable storage medium claim.  Thus claims 9 and 17 are analyzed as previously discussed with respect to claim 1 above.  
As to claims 11, 13, and 14, these claims differ from claims 3, 5, and 6 only in that claims 3, 5, and 6 depend on claim 1 whereas claims 11, 13, and 14 depend on claim 9.  Thus claims 11, 13, and 14 are analyzed as previously discussed with respect to claims 3, 5, and 6 above.  

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.